Case 17-12187-JDW   Doc 47   Filed 10/11/18 Entered 10/11/18 21:38:47   Desc Main
                             Document     Page 1 of 5
Case 17-12187-JDW   Doc 47   Filed 10/11/18 Entered 10/11/18 21:38:47   Desc Main
                             Document     Page 2 of 5
Case 17-12187-JDW   Doc 47   Filed 10/11/18 Entered 10/11/18 21:38:47   Desc Main
                             Document     Page 3 of 5
Case 17-12187-JDW   Doc 47   Filed 10/11/18 Entered 10/11/18 21:38:47   Desc Main
                             Document     Page 4 of 5
Case 17-12187-JDW   Doc 47   Filed 10/11/18 Entered 10/11/18 21:38:47   Desc Main
                             Document     Page 5 of 5
